Citation Nr: 1610332	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to April 1981.

This matter comes before the Board of Veteran's Appeals (Board) from an April 2008 rating decision issued by a Department of Veteran's Affairs (VA) Regional Office (RO).  

This case was previously before the Board in in July 2010 and January 2012.  The January 2012 Board decision determined that the claim was to be decided on the merits rather than as a new and material evidence case pursuant to Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND 

While further delay is regrettable, the Board finds that additional development is warranted.

In the March 2012 VA examination, the examiner diagnosed depressive disorder and schizotypal and dependent personality features.  The examiner, as requested, provided an opinion on whether the Veteran suffered from a psychiatric disorder that existed prior to service and if so, whether the condition was aggravated by service.  The examiner concluded that the Veteran did suffer from a psychiatric disorder prior to service and that such disorder was not aggravated by service.  

However, it is unclear what psychiatric disorder the examiner concluded existed prior to service.  In service and following service, the Veteran has been diagnosed with a personality disorder.  Personality disorders are considered congenital abnormalities that by their very nature exist prior to service.  See 38 C.F.R. § 3.303(c).  Depressive disorders, on the other hand, are considered acquired disorders that can arise at any time.  Thus, because it was not specified whether    the preexisting disorder was the personality disorder versus an acquired psychiatric disorder was not specified, an additional opinion is necessary.

By way of background, the Veteran's service treatment records show that no psychiatric abnormalities were noted on his February 14, 1980 entrance examination.  Service treatment records reveal that the Veteran was hospitalized in November 1980.  He stated that he was visiting his brother and mother at home when he suddenly "snapped" and had difficulty remembering subsequent events.  He stated he had not had an episode similar to this event except possibly once when he became extremely angry with his brother and pulled the brother off the top bunk injuring him.  He denied symptoms of psychosis and there were no delusions, hallucinations or ideas   of reference.  Following mental status examination he was diagnosed with passive-aggressive personality.  The examining psychiatrist stated that no medication was necessary and that he "found no evidence of any disabling psychiatric disorder." He was considered fit for duty. 

In March 1981 he was admitted to the Naval Hospital for the purpose of a psychiatric evaluation pursuant to a medical board proceeding.  During his hospitalization, no psychotropic medication was required.  He was administered a psychodiagnostic battery of tests.  Following those tests and a clinical evaluation, it was determined that the Veteran's diagnosis was mixed personality disorder with passive-dependent, immature and histrionic features, chronic, severe, unchanged, which existed prior to service and was not aggravated by service. 

Although the Veteran denied a psychiatric history prior to service on several occasions, the Veteran has stated numerous times that he had a "nervous breakdown" and was hospitalized prior to his enlistment.  On a May 1993 Social Security Administration record, the Veteran claimed that he suffered from depression           and anxiety, and that these symptoms first manifested themselves at age 6.  At a March 1993 VA psychiatric consultation, the Veteran stated that he had a nervous breakdown at age 17.  During a VA psychiatric evaluation in May 1993, the Veteran mentioned that his first hospitalization had been at South Shore Hospital when he was 16.  The Veteran elaborated on this incident during his July 1993 hospitalization at a VA facility, stating that he had been admitted to the South Shore Hospital when he was 16 for about a week because of a "nervous breakdown".  

It does not appear that records from South Shore Hospital have been requested.  Such should be accomplished on remand.  In addition, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file. 

2.  Ask the Veteran to provide a completed release   form for South Shore Hospital, for his treatment at that facility in the 1970s.  After securing the necessary release, the AOJ should request the records.  If the requested records are unavailable, the Veteran should   be notified of such.

3.  After the above has been completed to the extent possible and available records associated with the claims file, return the claims file to the VA examiner who conducted the March 2012 VA psychiatric examination, if available, to obtain an addendum opinion.  If a new examination is deemed necessary, one should be scheduled.  If the original examiner is not available, the file should be forwarded to another examiner of similar or greater qualifications to obtain the requested opinion.


Following review of the claims file the examiner is asked to respond to the following:

a. Did the Veteran clearly have an acquired psychiatric disorder other than a personality disorder prior to entering service?  Please explain why or why not.

b. If the Veteran did have an acquired psychiatric disorder other than a personality disorder that existed prior to service, did that acquired psychiatric disorder undergo a permanent worsening during service (versus an exacerbation of symptoms)?  Please explain why or why not.

c. If so, was that permanent worsening clearly the result of the natural progression of the preexisting disorder (rather than being the result of incidents or events during service)?  Please explain why or why not.

d. If the Veteran did not have an acquired psychiatric disorder other than a personality disorder that existed prior to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed depressive arose in service or   is related to or a maturation of his psychiatric symptoms during service?  Please explain why        or why not.

4.  After undertaking the development above and        any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





